DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 04/20/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 

Claim 8 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kin-Was Tong (Reg. No. 39,400) on 06/14/2022.
	In this examiner amendment, claims 2 and 4 are cancelled. Claims 22 and 23 are new added claims. Claims 1-23 are amended as following: 
1.	(Currently Amended)  A method comprising:
presenting, by a processing system including at least one processor, an extended reality experience to a plurality of user devices, wherein the presenting includes presenting a time control along with an extended reality stream, wherein the extended reality stream comprises a dynamic stream that is recorded in real time as the extended reality experience progresses, wherein the time control comprises a control that, when manipulated by a user of any user device of the plurality of user devices, allows the any user device to move backward or forward through the extended reality stream on demand, and wherein the time control comprises a voice operable control;
receiving, by the processing system, a first signal from a first user device of the plurality of user devices via the time control, wherein the first signal indicates that a first user of the first user device wishes to shift the extended reality stream to a first point in time that is different from a time that is currently being rendered in the extended reality stream; 
presenting, by the processing system, a personal extended reality environment to the first user device in response to the first signal, wherein the personal extended reality environment presents the first point in time in the extended reality stream to the first user device without changing a time point of the extended reality stream that is currently being presented to other user devices of the plurality of user devices; and
modifying, by the processing system, a representation of the first user in the extended reality stream as presented to the other user devices of the plurality of user devices to indicate that the first user device is not presenting the time that is currently being rendered in the extended reality stream.

2.	(Cancelled)  

3.	(Currently Amended)  The method of claim [[2]] 1, wherein the time control is further presented as at least one of: a clock, a series of thumbnail images extracted from a series of corresponding time points in the extended reality stream, or a slider.

4.	(Cancelled)  

5.	(Currently Amended)  The method of claim [[2]] 1, wherein the time control is further responsive to a user gesture.

6.	(Original)  The method of claim 1, wherein the extended reality stream is annotated with markers that indicate where notable events occurred in the extended reality stream.

7.	(Original)  The method of claim 6, wherein the first signal indicates a selection by the first user device of one of the markers.

8.	(Cancelled)  

9.	(Currently Amended)  The method of claim 1, wherein the modifying comprises visually altering an avatar of the representation of the first user in the extended reality stream that represents the first user of the first user device.

10.	(Previously Presented)  The method of claim 9, wherein the visually altering comprises at least one of: blurring the avatar, fading the avatar, graying out the avatar, or replacing the avatar with a placeholder.

11.	(Currently Amended)  The method of claim 1, wherein the modifying comprises presenting a voice of the representation of the first user of the first user device as a voiceover in the extended reality stream.

12.	(Currently Amended)  The method of claim 1, wherein the modifying comprises adding an audio effect to a voice of the representation of the first user of the first user device.

13.	(Currently Amended)  The method of claim 1, further comprising:
receiving, by the processing system after presenting the extended reality experience but prior to receiving the first signal, a second signal from the first user device, wherein the second signal indicates that the first user of first user device wishes to join the extended reality experience that is in progress; and
presenting, by the processing system, the personal extended reality environment to the first user device in response to the second signal, wherein the personal extended reality environment facilitates a transition of the first user of the first user device into the extended reality experience while the extended reality experience continues to be presented to the other user devices of the plurality of user devices.

14.	(Currently Amended)  The method of claim 13, wherein when the personal extended reality environment is presented in response to the second signal, the personal extended reality environment provides information about a portion of the extended reality experience that the first user of the first user device missed.

15.	(Currently Amended)  The method of claim 1, further comprising:
receiving, by the processing system after the first user device has joined the extended reality experience, a second signal from the first user device, wherein the second signal indicates that the first user of first user device wishes to exit the extended reality experience; and
presenting, by the processing system, the personal extended reality environment to the first user device in response to the second signal, wherein the personal extended reality environment facilitates a transition of the first user of the first user device out of the extended reality experience.

16.	(Previously Presented)  The method of claim 15, wherein when the second signal is received while the extended reality experience is still in progress, the processing system continues to present the extended reality experience to the other user devices of the plurality of user devices, concurrently with presenting the personal extended reality environment to the first user device.

17.	(Original)  The method of claim 1, wherein the first point in time is one of a plurality of points in time in the extended reality stream that are predefined with bookmarks in order to allow users of the plurality of user devices to revisit the plurality of points in time.

18.	(Previously Presented)  The method of claim 1, wherein the extended reality experience is at least one experience of: a multi-player video game, an immersive film presentation, a virtual tour, a virtual meeting, a training simulation, or a virtual recreation of a real world environment.

19.	(Currently Amended)  A non-transitory computer-readable medium storing instructions which, when executed by a processing system, cause the processing system to perform operations, the operations comprising:
presenting an extended reality experience to a plurality of user devices, wherein the presenting includes presenting a time control along with an extended reality stream, wherein the extended reality stream comprises a dynamic stream that is recorded in real time as the extended reality experience progresses, wherein the time control comprises a control that, when manipulated by a user of any user device of the plurality of user devices, allows the any user device to move backward or forward through the extended reality stream on demand, and wherein the time control comprises a voice operable control;
receiving a first signal from a first user device of the plurality of user devices via the time control, wherein the first signal indicates that a first user of the first user device wishes to shift the extended reality stream to a first point in time that is different from a time that is currently being rendered in the extended reality stream; 
presenting a personal extended reality environment to the first user device in response to the first signal, wherein the personal extended reality environment presents the first point in time in the extended reality stream to the first user device without changing a time point of the extended reality stream that is currently being presented to other user devices of the plurality of user devices; and
modifying a representation of the first user in the extended reality stream as presented to the other user devices of the plurality of user devices to indicate that the first user device is not presenting the time that is currently being rendered in the extended reality stream.

20.	(Currently Amended)  A device comprising:
	a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations  comprising:
presenting an extended reality experience to a plurality of user devices, wherein the presenting includes presenting a time control along with an extended reality stream, wherein the extended reality stream comprises a dynamic stream that is recorded in real time as the extended reality experience progresses, wherein the time control comprises a control that, when manipulated by a user of any user device of the plurality of user devices, allows the any user device to move backward or forward through the extended reality stream on demand, and wherein the time control comprises a voice operable control;
receiving a first signal from a first user device of the plurality of user devices via the time control, wherein the first signal indicates that a first user of the first user device wishes to shift the extended reality stream to a first point in time that is different from a time that is currently being rendered in the extended reality stream; 
presenting a personal extended reality environment to the first user device in response to the first signal, wherein the personal extended reality environment presents the first point in time in the extended reality stream to the first user device without changing a time point of the extended reality stream that is currently being presented to other user devices of the plurality of user devices; and
modifying a representation of the first user in the extended reality stream as presented to the other user devices of the plurality of user devices to indicate that the first user device is not presenting the time that is currently being rendered in the extended reality stream.

21.	(Previously Presented)  The method of claim 6, wherein at least one marker of the markers designates a synchronization point for all user devices of the plurality of user devices. 

22.	(New)  The non-transitory computer-readable medium of claim 19, wherein the extended reality stream is annotated with markers that indicate where notable events occurred in the extended reality stream.

23.	(New)  The non-transitory computer-readable medium of claim 22, wherein the first signal indicates a selection by the first user device of one of the markers.

Allowable Subject Matter
Claims 1, 3, 5-7, and 9-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a dynamic stream that is recorded in real time as the extended reality experience progresses, wherein the time control comprises a control that, when manipulated by a user of any user device of the plurality of user devices, allows the any user device to move backward or forward through the extended reality stream on demand, and wherein the time control comprises a voice operable control;
receiving, by the processing system, a first signal from a first user device of the plurality of user devices via the time control, wherein the first signal indicates that a first user of the first user device wishes to shift the extended reality stream to a first point in time that is different from a time that is currently being rendered in the extended reality stream; 
presenting, by the processing system, a personal extended reality environment to the first user device in response to the first signal, wherein the personal extended reality environment presents the first point in time in the extended reality stream to the first user device without changing a time point of the extended reality stream that is currently being presented to other user devices of the plurality of user devices; and
modifying, by the processing system, a representation of the first user in the extended reality stream as presented to the other user devices of the plurality of user devices to indicate that the first user device is not presenting the time that is currently being rendered in the extended reality stream”. 

Regarding to claim 19, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a dynamic stream that is recorded in real time as the extended reality experience progresses, wherein the time control comprises a control that, when manipulated by a user of any user device of the plurality of user devices, allows the any user device to move backward or forward through the extended reality stream on demand, and wherein the time control comprises a voice operable control;
receiving a first signal from a first user device of the plurality of user devices via the time control, wherein the first signal indicates that a first user of the first user device wishes to shift the extended reality stream to a first point in time that is different from a time that is currently being rendered in the extended reality stream; 
presenting a personal extended reality environment to the first user device in response to the first signal, wherein the personal extended reality environment presents the first point in time in the extended reality stream to the first user device without changing a time point of the extended reality stream that is currently being presented to other user devices of the plurality of user devices; and
modifying a representation of the first user in the extended reality stream as presented to the other user devices of the plurality of user devices to indicate that the first user device is not presenting the time that is currently being rendered in the extended reality stream”.

Regarding to claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a dynamic stream that is recorded in real time as the extended reality experience progresses, wherein the time control comprises a control that, when manipulated by a user of any user device of the plurality of user devices, allows the any user device to move backward or forward through the extended reality stream on demand, and wherein the time control comprises a voice operable control;
receiving a first signal from a first user device of the plurality of user devices via the time control, wherein the first signal indicates that a first user of the first user device wishes to shift the extended reality stream to a first point in time that is different from a time that is currently being rendered in the extended reality stream; 
presenting a personal extended reality environment to the first user device in response to the first signal, wherein the personal extended reality environment presents the first point in time in the extended reality stream to the first user device without changing a time point of the extended reality stream that is currently being presented to other user devices of the plurality of user devices; and
modifying a representation of the first user in the extended reality stream as presented to the other user devices of the plurality of user devices to indicate that the first user device is not presenting the time that is currently being rendered in the extended reality stream”.

Claims 3, 5-7, 9-18, and 21 are allowed due to dependency of claim 1. Claim 22 is allowed due to dependency of claim 19. Claim 23 is allowed due to dependency of claim 20.

Closest Reference Found
Closest prior art made of record with regards to the Examiner’s 103 rejection include Reddy (US 20160260253 A1) in view of Hutten (US 20140013228 A1), in view of Mao (US 20160093108 A1), and further in view of Khedkar (US 20170345215 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616